Citation Nr: 0725143	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  03-25 072A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
At Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In a September 2005 decision, the Board relevantly 
denied service connection for a low back disorder.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a September 2006 order, granted a Joint Motion for Remand, 
vacating that part of the Board's September 2005 decision 
that denied service connection for a low back disorder and 
remanded the case for compliance with the terms of the joint 
motion.  

In December 2006 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A low back disorder did not pre-exist the veteran's 
active service.

3.  Any currently diagnosed low back disorder did not have 
its onset in service or within one year thereafter, and there 
is no objective evidence etiologically linking it to service 
or any incident therein.




CONCLUSION OF LAW

A low back disorder was neither incurred in nor aggravated by 
active military service; and cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the RO issued VCAA 
notices to the veteran in April 2003, July 2003 and February 
2007 which informed him of the evidence generally needed to 
support claims of entitlement to service connection; what 
actions he needed to undertake; the need to submit any 
evidence in his possession that pertained to the claims; and 
how the VA would assist him in developing his claim.  The 
February 2007 letter informed him of the evidence needed for 
the assignment of evaluations and effective dates for initial 
awards of service connection.  Although VCAA was enacted 
after the December 1998 rating decision from which the 
instant appeal arises, the VCAA notice letters and subsequent 
readjudication of the claim have cured any defect with regard 
to the time of notice.  Cf. Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).
The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and treatment records are of record and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).  

Analysis

The veteran asserts that his current low back disorder was 
incurred in service.  Alternatively, he contends that he 
aggravated a preexisting low back disorder in service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 of the 
statute for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a low back 
disorder.  In this case, the presumption of soundness applies 
because, while the veteran gave a history of pre-existing 
back trouble in his June 1969 medical history, the 
accompanying induction physical examination did not show any 
abnormalities of the spine and there was no indication of any 
significant or interval history regarding any prior back 
disorder.  Moreover, evidence submitted regarding previous 
head injuries show that July 1968 X-ray studies of the 
lumbosacral spine were within normal limits.  The remainder 
of the veteran's service medical records is silent for any 
low back complaints, treatment, or diagnosis and there were 
no relevant complaints, findings or diagnoses at the time of 
his June 1971 separation examination.  A December 1971 
Statement of Medical Condition, signed by the veteran after 
his separation from active service further shows no relevant 
complaints.  Thus, the Board finds that the presumption of 
sound condition is not rebutted in this case, as not even the 
first part of the two-part test to rebut the presumption is 
met because there is no clear and unmistakable evidence to 
show that a back disorder pre-existed service.  Accordingly, 
the Board concludes that the presumption of soundness is not 
rebutted concerning a low back disorder.  Therefore, the 
Board's analysis must turn to the issue of whether a current 
low back disorder was incurred during the veteran's active 
service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 
(Fed. Cir. 2004) (indicating that, in cases where the 
presumption of soundness cannot be rebutted, the effect is 
that claims for service connection based on aggravation are 
converted into claims for service connection based on service 
incurrence).  VAOPGCPREC 3-03 (July 16, 2003).

While the evidence reveals that the veteran currently suffers 
from a low back disorder, the competent, probative evidence 
of record does not etiologically link the veteran's current 
disability to his service or any incident therein.  In this 
regard, the Board acknowledges the March 2005 VA orthopedic 
examination report and the April 2005 addendum to the VA 
orthopedic examination report, in which the examiner 
initially opined that the veteran's history of heavy lifting 
and uncomfortable riding positions during service could not 
be excluded as a possible initial insult leading to his 
current condition and that it was at least as likely as not 
that his current low back disorder was due to service.  After 
further review of the veteran's record, the VA examiner 
subsequently opined that a preexisting low back disorder was 
aggravated during the veteran's active military service.  
However, in an April 2007 evaluation, another VA physician, 
after reviewing the veteran's claims file, opined that his 
low back disorder was unlikely caused by his military 
service.  This VA physician further provided rationale for 
his opinion, noting that the veteran had no back complaints 
inservice and that the first post-service documentation of 
back pain was in January 1993, more than 21-years after his 
discharge, and that this incident was clearly preceded by a 
snow-shoveling incident.  

The Board finds the April 2007 VA physician's opinion more 
probative than the VA examiner's opinions in both the March 
2005 examination report and the April 2005 addendum, as he 
provided a detailed rationale for his opinion based on the 
medical evidence of record.  In contrast, while the VA 
examiner who conducted the March 2005 examination also 
indicates that he reviewed the veteran's claims file, it is 
clear that both his opinions are nevertheless based upon the 
veteran's reported history of both a low back injury prior to 
service and a low back injury in service, neither of which is 
supported by contemporaneous service medical and post-service 
medical evidence of record.  A medical opinion, based on an 
inaccurate factual premise, has very limited, if any, 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-
461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Moreover, the Board further finds that March and April 1997 
private medical records further suggest that the veteran's 
chronic low back strain was related to his employment as a 
rural postal mail carrier.  Finally, the Board finds the 21-
year gap in time between the veteran's discharge from service 
and his initial treatment for back complaints significant, 
and it weighs against the existence of a link between the 
veteran's current low back disorder and his time in service.  
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Although the veteran believes his currently diagnosed low 
back disorder is the result of his service, he is not 
competent to provide evidence that requires medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim 
in this case, and service connection for a low back disorder 
must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a low back disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


